NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 18 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    20-16063

                Plaintiff-Appellee,             D.C. Nos.    2:16-cv-01396-KJD
                                                             2:14-cr-00344-KJD-
 v.                                             PAL-2

LEONARD JONES,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Kent J. Dawson, District Judge, Presiding

                             Submitted May 14, 2021**
                             San Francisco, California

Before: HAWKINS and MILLER, Circuit Judges, and MORRIS,*** District
Judge.

      Federal prisoner Leonard Jones appeals from the district court’s judgment

denying his 28 U.S.C. § 2255 motion to vacate his conviction and sentence. We


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Morris, United States District Judge for the
District of Montana, sitting by designation.
have jurisdiction under 28 U.S.C. § 2253. Reviewing de novo, see United States v.

Reves, 774 F.3d 562, 564 (9th Cir. 2014), we affirm.

      Jones challenges his conviction and sentence under 18 U.S.C. § 924(c)(1)(A)

for discharging a firearm during and in relation to a crime of violence. Jones’s

contention that Hobbs Act robbery, 18 U.S.C. § 1951, is not a crime of violence for

purposes of 18 U.S.C. § 924(c)(3)(A) is foreclosed. See United States v. Dominguez,

954 F.3d 1251, 1260−61 (9th Cir. 2020) (reaffirming that Hobbs Act robbery is a

crime of violence under the elements clause of § 924(c)(3)). Jones asserts that

Dominguez was wrongly decided, but as a three-judge panel, we are bound by the

decision. See Miller v. Gammie, 335 F.3d 889, 900 (9th Cir. 2003) (en banc) (three-

judge panel is bound by circuit precedent unless that precedent is “clearly

irreconcilable” with intervening higher authority).

      For the first time on appeal, Jones claims that his § 924 conviction was

predicated on aiding and abetting Hobbs Act robbery, and Jones argues that that

offense does not qualify as a crime of violence for purposes of § 924(c). Even

assuming that Jones did not forfeit this argument by failing to raise it in the district

court, see In re Mortg. Elec. Registration Sys., Inc., 754 F.3d 772, 780 (9th Cir.

2014), the argument fails on the merits. See United States v. Henry, 984 F.3d 1343,

1356 (9th Cir. 2021) (aiding and abetting armed bank robbery is a crime of violence

under § 924(c)).


                                           2
AFFIRMED.




            3